*980The County Court properly designated the defendant a level two sex offender. Contrary to the defendant’s contention, the County Court properly determined that the assessment of 15 points under risk factor 11 (Drug or Alcohol Abuse-History of Abuse) of the risk assessment instrument was supported by clear and convincing evidence. The case summary prepared by the Board of Examiners of Sex Offenders and the defendant’s own testimony at the risk level assessment hearing established that the defendant had a history of alcohol and drug abuse (see People v Crandall, 90 AD3d 628, 629 [2011]; People v Murphy, 68 AD3d 832, 833 [2009]; People v Williams, 34 AD3d 662, 663 [2006]; People v Masters, 19 AD3d 387 [2005]). Eng, P.J., Skelos, Lott and Cohen, JJ., concur.